

117 HR 5156 IH: Smart Technologies for Accessible and Resilient Transportation Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5156IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Ms. Clarke of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo promote the use of smart technologies and systems in communities, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Smart Technologies for Accessible and Resilient Transportation Act or the START Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purpose.Sec. 3. Definitions.Sec. 4. Smart community resource center.Sec. 5. Smart Cities Challenge grant extension program.Sec. 6. GAO study.Sec. 7. Reports to Secretary of Transportation and Congress.2.PurposeThe purpose of this Act is to promote the adoption of smart technologies and systems to reduce transportation costs, traffic congestion, air pollution, energy use, and carbon emissions, and enhance transportation access, equity, efficiency, resilience, safety, security, and sustainability for communities of all sizes by—(1)providing assistance to local governments interested in implementing smart city or community transportation technologies;(2)creating a smart community resource center; and(3)promoting the quality and performance of smart city technologies while protecting—(A)the physical and cyber security of data and smart city technology systems; and(B)privacy.3.DefinitionsIn this Act:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives.(2)DataThe term data includes information and images.(3)Intelligent transportation systemThe term intelligent transportation system means a system that—(A)integrates advanced communications technologies into transportation infrastructure and vehicles; and(B)encompasses wireless and traditional communications-based information and electronic technologies. (4)Large-sized cityThe term large-sized city means a beneficiary city with a population of 850,000 or greater, according to the most recent annual estimates of resident population by the Bureau of the Census.(5)Medium-sized cityThe term medium-sized city means a beneficiary city with a population between 200,000 and 850,000, according to the most recent annual estimates of resident population by the Bureau of the Census.(6)Rural areaThe term rural area means a beneficiary jurisdiction with a population between 10,000 and 75,000 people, not located within an urbanized area or cluster, according to the most recent annual estimates of resident population by the Bureau of the Census.(7)SecretariesThe term Secretaries means the Secretary, acting in coordination with—(A)the Secretary of Energy;(B)the Secretary of Housing and Urban Development; and(C)the Director of the National Science Foundation.(8)SecretaryThe term Secretary means the Secretary of Transportation.(9)Security solutionsThe term security solutions means video camera equipment, emergency light and panic alarms, information technology and information systems.(10)Small cityThe term small city means a beneficiary city with a population between 75,000 and 200,000, according to the most recent annual estimates of resident population by the Bureau of the Census.(11)Smart city or community(A)In generalThe term smart city or community means a community in which innovative, advanced, secure, and reliable information and communication technologies and related mechanisms are applied—(i)to improve the quality of life for residents;(ii)to reduce resource consumption by increasing the efficiency and cost effectiveness of civic operations and services;(iii)to promote economic growth; and(iv)to create a community that is safer and more secure, sustainable, resilient, livable, and workable.(B)InclusionsThe term smart city or community includes a local jurisdiction that installs smart city technology that—(i)gathers and incorporates data from systems, devices, and sensors embedded in civic systems and infrastructure to improve the effectiveness and efficiency of civic operations and services;(ii)aggregates and analyzes gathered data;(iii)communicates the analysis and data in a variety of formats;(iv)makes corresponding improvements to civic systems and services based on gathered data; and(v)integrates measures—(I)to ensure the resilience of civic systems against cybersecurity threats and physical and social vulnerabilities and breaches;(II)to protect the private data of residents; and(III)to measure the impact of smart city or community technologies on the effectiveness and efficiency civic operations and services.(12)Smart city technologyThe term smart city technology means technology and systems that gather and incorporate data from systems, devices, and sensors embedded in civic systems, security systems, transportation and traffic management systems, and infrastructure to improve the effectiveness and efficiency of civic operations by—(A)aggregating and analyzing collected data;(B)communicating the analysis and data in a variety of forms;(C)corresponding improvements to civic systems and services based on gathered data;(D)providing innovative services in multiple modes of transport and traffic management to enable users to be safer, better coordinated and connected, and better informed; and(E)integrating measures—(i)to protect private data of residents; and(ii)to measure the impact of smart city or community technologies on the effectiveness and efficiency of civic operations and services, including digital inclusion and broadband adoption.(13)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico; and(D)any other territory or possession of the United States.(14)Urban areaThe term urban area means a area designated as an urbanized area by the Bureau of the Census with a population of 50,000 residents or more.4.Smart community resource center(a)EstablishmentThe Secretaries, in coordination with the heads of any other applicable Federal agencies, shall create, publish, and make available to the public online a resource center, to be known as the Smart Community Resource Center, that includes a compilation of resources or links to resources for States and local communities to use in developing and implementing—(1)intelligent transportation system programs; or(2)smart city or community transportation programs.(b)InclusionsInformation provided by the resource center shall include—(1)available examples of Federal guides, programs, and resources for intelligent transportation systems or smart city or community transportation programs, including technical assistance, education, training, funding, and examples of intelligent transportation systems or smart city or community transportation programs implemented by States and local communities, available from—(A)the Department of Transportation;(B)other Federal agencies; and(C)non-Federal sources;(2)reports or databases with the results of intelligent transportation system or smart city or community transportation programs;(3)examples of local governments engaging private sector entities in order to implement smart city or community solutions including private-public partnership models, that could be used to leverage private sector funding, reduce transportation costs, and enhance security resiliency;(4)any best practices developed or lessons learned from intelligent transportation system or smart city or community transportation programs; and(5)such other resources as the Secretary determines to be appropriate.(c)DeadlineThe Secretary shall establish the resource center by the date that is 1 year after the date of enactment of this Act.(d)UpdatesThe Secretary shall ensure that the resource center is updated on a regular basis.(e)Existing guidesIn creating, publishing, and maintaining the guide under subsection (a), the Secretaries shall consider Federal guides published before, on, or after the date of enactment of this Act relating to smart city or community goals, activities, and best practices—(1)to prevent duplication of efforts by the Federal Government; and(2)to leverage complementary efforts in effect at the time such guide is created.5.Smart Cities Challenge grant extension program(a)In generalNot later than 12 months after the date of enactment of this Act, the Secretary of Transportation shall develop and implement an annual competition for the Smart Cities Challenge under which the Secretary shall provide grants on a competitive basis to communities of all sizes to implement smart transportation proposals and demonstrate how advanced technologies can be integrated into city planning and utilized to mitigate transportation challenges related to safety, mobility, and climate change.(b)EligibilityTo be eligible to receive a grant under this section, an entity shall be—(1)a State or local government;(2)a tribal government;(3)a transit agency or authority;(4)a public toll authority;(5)a metropolitan planning organization;(6)any other subdivision of a State or local government;(7)a nonprofit organization;(8)a multijurisdictional group applying through a single lead applicant; or(9)a consortia of academic institutions applying through a single lead applicant.(c)ApplicationsAn eligible entity seeking a grant under this section shall submit to the Secretary an application at the time, in such manner, and containing such information as the Secretary may require. An eligible entity may only submit 1 application.(d)PriorityIn selecting eligible entities to receive grants under this section, the Secretary shall prioritize applicants that—(1)identify transportation challenges and describe how smart city technologies and systems can address such challenges;(2)determine what technologies have the most potential to address the challenges identified;(3)identify what data may be collected and analyzed using these technologies and how such data would be used to continue to address identified transportation challenges;(4)incorporate relevant security solutions based on the scope and necessity for such smart city project;(5)represent diverse geographic areas of the United States;(6)represent communities of all sizes;(7)address communities that have significant underserved and disadvantaged populations; and(8)comply with any other requirements that the Secretary may identify.(e)Non-Federal shareThe non-Federal share of the cost of a project for which a grant is awarded under this section shall be a minimum of 20 percent of the total cost.(f)Amount of grantsNot later than 1 year after the date of enactment of this paragraph, and for every fiscal year through fiscal year 2025, the Secretary shall award grants to not less than 6 eligible entities. The amount of a grant awarded under this section shall be a minimum of $5,000,000 and a maximum of $40,000,000. The total amount of funds awarded under this section shall not exceed $250,000,000 for one calendar year.(g)Planning grantsThe Secretary may award planning grants ranging from $50,000 to $400,000 to assist eligible entities in conducting research into the benefits, challenges, and feasibility of smart city technologies for communities within their jurisdiction.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000 for each of fiscal years 2022 through 2025. Additionally, the Secretary may reallocate unobligated funds to carry out this section.(i)CoordinationThe Secretary may coordinate with non-profit foundations and other Federal agencies funding relevant smart city efforts, including the National Science Foundation, National Institutions of Standards and Technology, Department of Defense, Department of Energy, and other entities that the Secretary deems appropriate.6.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study to identify—(1)financial and procurement mechanisms currently available to public and private entities to fund smart city or community activities and associated demonstration projects, including pay for performance financing that could deliver measurable and verifiable market and non-market values to smart cities or communities;(2)new, innovative financial and procurement mechanisms under development or used experimentally that may be available, in the near term, to public and private entities to fund smart city or community activities and associated demonstration projects;(3)barriers to creative financing solutions for those activities and projects, including procurement barriers faced by State and local governments; and(4)ways to leverage private sector investments in smart cities and communities.7.Reports to Secretary of Transportation and Congress(a)Quarterly reportEach recipient of a Smart Cities Challenge grant under section 5 shall submit a quarterly report to the Secretary regarding the development, implementation, and operation of the project.(b)Report to CongressNot later than 2 years after the date of enactment of this Act, and each year thereafter through 2026, the Secretary shall submit to the appropriate committees of Congress a report that includes—(1)pertinent updates regarding the development, list of recipients, implementation, and operation of projects funded under Smart Cities Challenge;(2)the impact of such projects on the transportation systems within the area served by the project and review of appropriate security protocols integrated into the project;(3)the impact of such projects on frontline communities, including communities of color, women, veterans, and the elderly;(4)the extent to which the goals of the grant program have been met; and(5)any recommendations for revisions or improvements to the Smart Cities Challenge to guide future deployment activities.